In re Parker, Jonathan; — Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of St. Landry, 27th Judicial District Court Div. D, No. 09-C-5092, Donald W. Hebert, J.; to the Court of Appeal, Third Circuit, No. 12-1324.
Granted. In light of the apparent confusion between the parties and the district court over the proper interpretation of the court of appeal’s earlier order of remand, the judgment of the court of appeal dismissing relator’s petition is vacated, and the case is remanded to the district court for a full evidentiary hearing.
WEIMER and CLARK, JJ., would deny.